DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 6/22/2021.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference or rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
No prior art is being applied against claims 1, 8, and 15 because the prior art does not disclose or make obvious “the processing equipment configured to … determine … a resistance value from the sensed inductance as a function of a resistance model” and the processing equipment configured to … estimate a parameter of a gap between the sensor and the target by a single lookup step as a function of the inductance value, the resistance value, the inductance model, and the resistance model of claim 1; “providing the sensed inductance for processing, wherein the processing comprises: … determining a resistance value from the sensed inductance as a function of a resistance model” and “providing the sensed inductance for processing, wherein the processing comprises:… estimating a parameter of a gap between a location of sensing the inductance and the target by a single lookup step as a function of the inductance value, the resistance value, the inductance model, and the resistance model” of claim 8; and “estimating a parameter of a gap between a location of sensing the inductance and the target by a single lookup step as a function of the inductance value, the resistance value, the inductance 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “the processing equipment configured to … determine … a resistance value from the sensed inductance as a function of a resistance model” on lines 6-9 introduces new matter. The Examiner acknowledges that resistance module as explained on lines 17-24 of page 11. However, this resistance model does not allow the processing equipment to determine a resistance value from the sensed inductance as inductance is not a value in either equation.  
The phrase “the processing equipment configured to … estimate a parameter of a gap between the sensor and the target by a single lookup step as a function of the inductance value, the resistance value, the inductance model, and the resistance model” on lines 6-11 introduces new matter.  The only reference to a lookup table in the specification is found on lines 10-13 of page 15.  Here applicant states “One example for performing the non-linear solution method is to build a pre-defined lookup table that provides values of gap parameter g associated with respective right hand side inputs of value and sensor cable length l.”  However, this phrase makes no mention of the specific manner in which the lookup table is utilized.  For example, numerous steps may be employed where values are compared to values stored in the lookup table until a desired value is found.  While a lookup table is disclosed, the specific manner in which it is utilized is not disclosed, and as such, reciting that a single lookup table step is used introduces new matter.  Furthermore, because the specifics of how applicant implements the lookup table are not disclosed, the full scope of what would reasonably be included in the above phrase introduces new matter, such as what a lookup table step would be considered to be.  As such, the above phrase introduces new matter.
As to Claim 8,
The phrase “providing the sensed inductance for processing, wherein the processing comprises: … determining a resistance value from the sensed inductance as a function of a resistance model” on lines 4-8 introduces new matter. The Examiner acknowledges that resistance module as explained on lines 17-24 of page 11. However, this resistance model does not allow the processing equipment to determine a resistance value from the sensed inductance 
The phrase “providing the sensed inductance for processing, wherein the processing comprises:… estimating a parameter of a gap between a location of sensing the inductance and the target by a single lookup step as a function of the inductance value, the resistance value, the inductance model, and the resistance model” on lines 4-11 introduces new matter.  The only reference to a lookup table in the specification is found on lines 10-13 of page 15.  Here applicant states “One example for performing the non-linear solution method is to build a pre-defined lookup table that provides values of gap parameter g associated with respective right hand side inputs of value and sensor cable length l.”  However, this phrase makes no mention of the specific manner in which the lookup table is utilized.  For example, numerous steps may be employed where values are compared to values stored in the lookup table until a desired value is found.  While a lookup table is disclosed, the specific manner in which it is utilized is not disclosed, and as such, reciting that a single lookup table step is used introduces new matter.  Furthermore, because the specifics of how applicant implements the lookup table are not disclosed, the full scope of what would reasonably be included in the above phrase introduces new matter, such as what a lookup table step would be considered to be.  As such, the above phrase introduces new matter.
As to Claim 15,
The phrase “estimating a parameter of a gap between a location of sensing the inductance and the target by a single lookup step as a function of the inductance value, the resistance value, the inductance model, and the resistance model” on lines 7-9 introduces new matter.  The only 
As to Claims 3-7, 10-14, and 17-20,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 8,
The phrase “providing the sensed inductance for processing, wherein the processing comprises:… estimating a parameter of a gap between a location of sensing the inductance and the target by a single lookup step as a function of the inductance value, the resistance value, the 
As to Claims 10-14, 
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858